Citation Nr: 0910801	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  99-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active military service from August 1978 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office, 
denying service connection for PTSD and bilateral hearing 
loss.

The Board remanded the case for certain development in April 
2004, and it now returns for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board in its April 2004 remand requested that the RO 
afford the Veteran appropriate notice and development 
assistance pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), resolve whom the Veteran desired to serve as his 
authorized representative, and afford the Veteran his 
requested hearing before an RO Decision Review Officer (DRO).  

VCAA notice was afforded the Veteran in June 2004.  The 
question of representation was substantially resolved by the 
Veteran's submission in September 2003 of a power of attorney 
(POA) appointment of the Pennsylvania Department of Military 
and Veterans Affairs, and his failure to reply to a June 2004 
RO letter which requested that he inform the RO and submit 
appropriate authorization if he desired other representation.  
The Veteran was also afforded the opportunity of a DRO 
hearing, but his authorized representative in August 2004 
officially withdrew that request for a hearing. 

The most recent address of record for the Veteran was one he 
provided upon submitting a Statement in Support of Claim, on 
VA Form 21-4138, in June 2004.  However, his authorized 
representative, in a VA Form 646 submitted in January 2009, 
informed that the Veteran could not be located "at this 
time."  Nonetheless, the record requires further attempts at 
development.  

As the Veteran's prior authorized representative informed on 
a VA Form 646 submitted in October 2003, the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  His VA claims file is substantially 
lacking in relevant and/or contemporaneous medical records, 
and hence records underlying the grant of SSA benefits may 
prove helpful in resolving unanswered questions in this case, 
including whether the Veteran has a psychiatric disorder to 
include PTSD, and whether he has bilateral hearing loss 
disability which might be associated with service.  Hence, 
those records should be obtained.  Masors v. Derwinski, 2 
Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The Veteran has enumerated three stressors to support his 
claim for service connection for PTSD:  his witnessing the 
accidental death of a Korean boy in the course of the filming 
(with military assistance) of the movie Inchon in Korea; his 
unit being targeted by friendly fire with '105' howitzer 
rounds in the course of training exercises as a result of 
Army error, with injuries within his unit; and his being 
assigned to the Demilitarized Zone (DMZ) for a period of 40 
days and being fearful of the possibility of imminent attack 
by North Korean soldiers whom he could see across the border.  
The RO did not attempt to verify any of these stressors, 
explaining that the Veteran's failure to provide sufficient 
specificity with regard to the dates and locations of these 
alleged stressors precluded verification.  However, the 
Veteran was not specifically asked to provide such greater 
specificity as to dates and places of stressors, in 
furtherance of his PTSD claim.  Additional development, 
including any indicated stressor verification, should be 
attempted.  

The Veteran has alleged that he suffers from hearing loss as 
a result of the noise of bombings while in service, including 
staged bombings during the filming of Inchon, when he 
allegedly was not wearing hearing protection.  His service 
enlistment examination in December 1977 shows some hearing 
loss at 4000 hertz (Hz) in the right ear, but an audiogram 
dated in January 1980 within the Veteran's service treatment 
records appears to show still greater hearing loss in the 
right ear at 4000 Hz, as well as hearing loss in the left ear 
at 4000 Hz which was not shown in December 1977.  It appears 
likely that the January 1980 audiogram was for purposes of a 
service separation examination, but there is no service 
separation examination report in the claims file.  There are 
also limited medical records of testing for hearing loss 
after service.  Records obtained from the Pennsylvania 
Department of Corrections in March 1999 do include a hearing 
loss evaluation dated in August 1997, and this shows 
significant hearing loss at 3000 and 4000 Hz in both ears.  
Upon remand, an attempt should be made to obtain the 
Veteran's service separation examination report and any post-
service records of hearing loss evaluation.  The Veteran 
should also be afforded a VA hearing loss examination to 
address any current hearing loss as related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be asked to 
provide detail regarding each in-service 
stressful experience that he believes led to 
his having PTSD, including the dates and 
locations.  He should be asked to provide a 
time interval of no greater than two months 
during which any stressor incident occurred, so 
that stressor verification may be attempted 
through appropriate channels.  

He should also be asked to provide any records 
he may have of hearing loss testing, 
evaluation, or treatment after service, and to 
provide information and authorization to obtain 
any other hearing loss related records.  

Indicated development should be undertaken, and 
all records and responses received should be 
associated with the claims file.  

2.  The RO should also obtain and associate 
with the claims file any Social Security 
disability determinations and the medical 
records underlying the determinations.

3.  The RO should attempt to obtain any service 
separation examination report for association 
with the claims file.  

4.  The RO should review the file in detail and 
prepare a summary of the veteran's alleged 
stressors, even if the veteran does not respond 
to the request in instruction 1.  The summary 
should include those stressors discussed in the 
body of this remand.  The summary and all 
associated documents should be sent to U.S. 
Army and Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 7701 
Telegraph Road Alexandria, VA 22315- 3802.  
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressors.  A 
specific request should be made to ascertain 
whether the 1981 movie Inchon (which was 
released in September 1982 and starred, among 
others, Laurence Olivier and Jacqueline Bisset) 
was filmed in Korea with military assistance at 
the time and/or place where the Veteran was 
stationed, and if so whether there were any 
Korean civilian casualties, in particular of 
children, associated with that filming.  All 
records and responses received should be 
associated with the claims file.  

5.  Thereafter, if any alleged stressors are 
verified, the RO should prepare a statement of 
the verified stressor(s), and afford the 
Veteran a VA psychiatric examination to address 
the nature and etiology of any current 
psychiatric disorder, to include PTSD.  The 
statement of verified stressors, together with 
the claims file, must be provided to the 
examiner for review prior to the examination.  
Any indicated tests should be conducted, to 
include psychological testing.  The examiner 
should address the following:

a.  What current psychiatric disorders are 
present (which meet prescribed criteria 
under the DSM-IV)?

b.  For each psychiatric disorder 
identified, is it at least as likely as 
not (i.e., to a 50-50 degree of 
probability) that the disorder developed 
in service, is causally related to the 
veteran's period of service from August 
1978 to August 1981, or is such a 
relationship to service unlikely (i.e., 
less than a 50 percent probability)?  In 
answering this question, the examiner 
should note and address records of medical 
treatment in service and post-service, to 
the extent pertinent.

c.  With regard to the veteran's claim for 
service connection for PTSD, the examiner 
must first address whether PTSD is 
present, including based on examination 
and review of the treatment records within 
the claims file.  If the examiner 
diagnoses PTSD, the examiner should then 
address whether it is at least as likely 
as not that the PTSD is causally related 
to any in-service stressor(s) which the RO 
advises the examiner has been 
verified/corroborated by the service 
department.  A diagnosis of PTSD may not 
be supported by uncorroborated stressors.  
38 C.F.R. § 3.304(f).

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  The examiner should provide complete 
explanations for his/her opinions.

6.  Also after completion of instructions 1 
through 4, afford the veteran an examination to 
address the nature and etiology of the 
Veteran's hearing loss.  The claims file must 
be made available to the examiner for review 
prior to examination.  All necessary tests and 
studies should be performed.  The examiner 
should address the following:

a.  Whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the veteran has hearing 
loss that began in service or is 
otherwise causally related to service.  
To answer this question, the examiner 
must review the Veteran's reported 
history of acoustic trauma in service and 
his duties and activities in service and 
after service.  The examiner must also 
review audiometric findings upon service 
enlistment examination in December 1977, 
upon an audiogram prior to service 
separation in January 1980, upon any 
obtained service separation examination 
report, and upon a hearing loss record 
dated in August 1997.  The examiner 
should also review any additional 
audiometric or audiological records 
contained within the claims file.  

In answering these questions, the 
examiner should obtain audiometric 
readings, and interpret whether these 
reflect hearing loss due to acoustic 
trauma, or whether they reflect age-
related or otherwise incurred hearing 
loss.

b.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims file, and 
the discussion of pertinent evidence.

7.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  If any benefit sought 
is not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

